Citation Nr: 1452429	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  14-22 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted. 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to December 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In a February 2002 decision, the Board denied the appeal of the service connection claim for bilateral hearing loss on the basis that the "nexus" element of the claim was not met.  The Veteran's file does not include a copy of the notification letter that was mailed to him at the time of the February 2002 Board decision.  However, the Veteran is presumed to have received timely notice of this decision for the following reasons:  (1) In the Veteran's July 2012 application to reopen his claim, he stated that he was "again attempting" to prove a claim for hearing loss, and requested "another" decision regarding a service connection claim for hearing loss.  (2) In May 2013, the RO sent the Veteran a "duty to assist" letter describing the previous denial and notifying the Veteran that new and material evidence would be required to reopen the claim.  (3) The Veteran has not disputed the finality of the February 2002 Board decision.  (4) There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  To rebut the presumption, in addition to asserting nonreceipt, the claimant bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven.  For these reasons, the Veteran is presumed to have been timely notified of the February 2002 Board decision.  As he did not appeal to the United States Court of Appeals for Veterans Claims, the Board's decision became final.    

In July 2012, the Veteran applied to reopen the claim of service connection for bilateral hearing loss.  In an August 2013 rating decision, the RO denied the claim due to lack of new and material evidence.  However, the Board notes that by affording the Veteran a new VA examination after submission of his petition to reopen his claim, the RO performed a de facto reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to perform full duty to assist is not triggered unless a claim is reopened).  Although the RO certified this issue as an underlying service connection claim, it is more properly characterized as a claim to reopen, as styled on the title page of this decision.  In addition, while the RO also certified the issue of entitlement to service connection for tinnitus, the record shows that the Veteran never appealed the RO's August 2013 rating decision regarding this issue, and therefore the Board does not have jurisdiction over it.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a February 2002 decision, the Board denied the appeal of entitlement to service connection for bilateral hearing loss; the Veteran was notified of the decision, and as he did not appeal to the United States Court of Appeals for Veterans Claims, the Board's decision is final. 

2.  The additional evidence received since the February 2002 Board decision relates to an unestablished fact necessary to substantiate the claim.  

3.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss did not have its onset in service or within the one-year presumptive period following service, and is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  These requirements were met through a May 2013 letter, which advised of the information and evidence necessary to reopen the claim, as well as the requirements for establishing service connection on the merits.   

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, service personnel records, VA treatment records, VA examination reports, private medical records, articles, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  Although the Veteran has reported receiving retirement benefits from the Social Security Administration (SSA), he has not reported receiving any disability benefits from SSA.  No additional relevant evidence has been identified by the Veteran.    

The Veteran was afforded a VA audiologic examination in July 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner was provided with an accurate medical history, the Veteran's history and complaints were recorded, and the examination report set forth detailed findings.  As such, the Board finds that the examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.

New and Material Evidence

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran seeks to reopen his service connection claim for bilateral hearing loss.  The evidence previously considered at the time of the prior, February 2002 Board decision included service treatment records, news articles, lay evidence, and a VA examination report.  The appeal was previously denied on the basis that the "nexus" requirement for a service connection claim was not met.  

Evidence pertaining to the claim since the last final (i.e. February 2002) Board decision includes additional articles implicating acoustic trauma from gunfire as a cause for hearing loss.  Although similar to evidence previously submitted, it is more current and tends to support the Veteran's theory of entitlement.  As it was not previously considered and relates to unestablished fact necessary to prove the claim, namely, whether there is a nexus between the Veteran's current bilateral hearing loss and his active service, it may be considered new and material, and the Board finds that the reopening of the claim is warranted.

Since the Board has determined that new and material evidence is of record, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  As indicated above, the VCAA letter sent to the Veteran in May 2013, included the criteria for establishing service connection on the merits, the April 2014 statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits, and the discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Additionally, the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection

The Veteran asserts that he was exposed to loud noise during service, and that the acoustic trauma caused his hearing loss. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for certain chronic disorders, including sensorineural hearing loss, may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With respect to claims such as the one at issue that involve service connection for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Next, the Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

Moreover, to establish service connection for sensorineural hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Veteran's December 1953 enlistment examination report revealed normal hearing on whisper voice test, and no hearing deficiency or defect was noted.  On the accompanying report of medical history, the Veteran checked "no" for "ear, nose or throat trouble."  Service treatment records did not contain any complaint or diagnosis regarding hearing loss.  The Veteran's December 1956 separation examination report indicated normal hearing on "whisper voice" test, and the "physical profile" contained in the separation examination report indicated that the Veteran's hearing was normal.  No hearing deficiencies were noted in the summary of defects and diagnoses.

A September 1997 purchase agreement reflected that the Veteran purchased private hearing aids at that time.  The Veteran's initial disability claim was received in May 1998.  In August 1998, the Veteran was provided a VA audiologic examination.  The Veteran reported that he initially noticed his hearing loss during Marine Corps enlistment.  He reported difficulty hearing since service.  The examiner diagnosed bilateral sensorineural hearing loss, but did not provide an opinion regarding whether the current hearing loss was related to service because the Veteran's claims file was not available for review.  In an October 1999 addendum, the examiner stated that she could not make a determination as to whether the Veteran's hearing loss was related to noise exposure in service.  She found no subjective report or pure tone audiometric data of ear or hearing-related degradation within the service treatment records, but she also noted that a whisper voice test was not an objective measure of audiometric hearing thresholds. 

In an August 1999 statement, the Veteran reported that he had been experiencing hearing loss for over 20 years and that it was getting worse.  He also submitted news articles pertaining to gunfire and hearing loss.  A May 1999 news article described an incident in which gunfire had been exchanged while police were apprehending a suspect, and afterwards one of the suspects stated he had been unable to hear during the intense gunfire.  An April 2000 news article discussed the relationship between shooting firearms and hearing loss.  

In a March 2000 statement, the Veteran stated that when he was in service he was too intimidated to complain of any hearing issues to his superiors, and was not offered any hearing protection during service.  He also stated that his separation examination had been rushed, and that his hearing had not been formally tested at that time.  The Veteran also reported that he was unaware of beginning to experience hearing loss during service because it developed slowly, and was undetectable until he realized later in life that he could not hear normal conversations.  He also submitted a May/June 2000 magazine article which discussed hearing loss that could be caused by sound damage.       

VA treatment records reflected that the Veteran first reported hearing loss to VA for treatment purposes in September 2001, at the age of 66.  At that time, he complained of severe hearing problems bilaterally, managed with hearing aids.  He asserted that his current hearing problems were associated with noise exposure from service and that he had not been given a hearing test upon discharge from active duty.   

Private treatment records reflected hearing loss, according to April 2008, February 2011, and October 2012 audiograms.  An October 2012 audiology note recommended new hearing aids. 

In a July 2012 statement, the Veteran reported that his hearing loss had gotten progressively worse since the RO's previous denial of service connection in February 1999.  The Veteran also submitted a November 2012 article titled "Deaf by Gunshot," which discussed the connection between gunfire and hearing loss.  The article stated that a "mild" gunshot could easily exceed 140 dB, which translated to instant damage.  

In July 2013, the Veteran was afforded a VA audiologic examination.  The Veteran reported a history of military noise exposure that included serving as a member of an artillery unit and participating on a competitive shooting team for more than two years without hearing protection, and noting temporary hearing loss and tinnitus for days following competitions.  The Veteran denied post-service occupational noise exposure, as he reported being self-employed as an insurance claim adjuster for 50 years.  He reported limited recreational noise exposure that included hunting "a couple of times" and using home power tools and law care equipment without hearing protection.  The Veteran reported seeking evaluation of hearing difficulties approximately 25 to 30 years prior with a hearing instrument specialist, at which time he purchased hearing aids, which he had worn since that time.  Audiometric testing revealed the following: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
65
75
80
84
LEFT
10
25
65
85
105+
74

Based upon the audiometric findings, the examiner diagnosed sensorineural hearing loss in both the right and left ears.  After providing her credentials as a certified and licensed audiologist with over 24 years of experience, she opined that it was less likely than not that the Veteran's current bilateral hearing loss was due to military service.  She explained that the service medical records showed the Veteran had entered and exited military service with normal, bilateral hearing under the whispered voice test.  While the examiner acknowledged that whispered voice tests could be insensitive to high frequency, noise-induced hearing loss, she cited two medical references in support of the proposition that whispered voice tests had a high degree of sensitivity for detecting hearing impairment, which is reported to be between 80 percent and 100 percent, with specificities of 82 to 89 percent for detecting a 40 dB hearing loss at 1000 and 4000 Hertz in the better ear.  She also noted that the service medical record was silent for complaint, evaluation, or treatment of hearing loss.  

The examiner also pointed out that, according to the record, the Veteran had on multiple occasions reported the onset of hearing loss to be more than 20 years after military service.  She cited several research studies demonstrating that hazardous noise exposure had an immediate effect on hearing, and was usually temporary at first, but did not have a delayed onset and was not progressive or cumulative.  Additionally, and most critically, the examiner reasoned that a comparison of the Veteran's audiograms from 1998 to those obtained in 2011, 2012, and the current 2013 examination findings showed a progressive loss of hearing bilaterally.  She stated that these findings were indicative of an underlying etiology other than noise exposure, given the progressive nature of the hearing loss after military service.  The examiner also cited a "landmark" study from the Institute of Medicine on military noise exposure, which had concluded that noise-induced hearing loss occurred immediately and that there was no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event.  Based on all of this evidence, the examiner concluded that the Veteran's current hearing loss was less likely than not related to in-service noise exposure.   

According to a VA audiology consultation from August 2013, the Veteran was considering VA hearing aids.  He reported receiving ITC hearing aids 20 years ago and then BTE hearing aids six years ago.  He stated that he was interested in obtaining new hearing aids.  In an August 2013 statement, the Veteran reported that his separation examination had taken approximately 10 minutes, and that he had not realized he had hearing loss until several years later.  He also reported that he did not immediately seek help from VA when he first noticed his hearing loss because he was unaware that such help was available.   

After reviewing the evidence, the Board finds as a preliminary matter that entitlement to presumptive service connection for bilateral sensorineural hearing loss as a chronic condition under 38 C.F.R. § 3.309(a) is not warranted.  As noted above, in order for the presumption to apply, the Veteran's hearing loss must have manifested to a compensable degree within a year following separation from service.  In this case, there is no evidence from which it could be determined the Veteran experienced hearing loss to a compensable degree during the first year after discharge from service.

Turning to direct service connection, the Board finds that a current hearing loss disability is shown under 38 C.F.R. § 3.385, based upon the July 2013 VA audiologic examination findings.  And based upon the Veteran's competent and credible reports of noise exposure in service, acoustic trauma is conceded.  As the first two criteria for service connection are met (i.e. evidence of a current disability and in-service noise exposure), the Board will focus its analysis on whether the third and final element (i.e. evidence of a nexus between the current disability and service) is satisfied.

While audiograms were not performed at either the Veteran's entrance or separation examinations, whispered voice tests were normal, and there was no complaint of, or treatment for, any hearing problems in the Veteran's service treatment records.  His hearing was evaluated as normal at separation from service, as indicated by the rating of "1" in the "PULHES" category for hearing.  See Horn v. Shinseki, 25 Vet. App. 231, fn. 1 (2012) (PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation. The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ear"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments.  Id.).  

The Board has considered the Veteran's assertions that his separation examination was rushed, and has considered the October 1999 VA examiner's statement that whisper voice tests are not an objective measure of audiometric hearing thresholds.  However, other than in the Veteran's May 1998 claim and August 1998 VA examination, in which he asserted that he experienced hearing loss ever since service, he has otherwise stated on several occasions that he did not notice hearing loss until many years after service (see, e.g., August 1999 statement, March 2000 statement, August 2013 statement).  The earliest documentation of any treatment for hearing loss is that of a September 1997 purchase agreement for private hearing aids.  In a VA audiology consultation from August 2013, the Veteran reported first using hearing aids 20 years ago (i.e. approximately 1993), which was still 37 years after he separated from service. 
    
The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.   However, in this case, the preponderance of the evidence weighs against a finding of such a nexus, as discussed below. 

The Board recognizes that the Veteran is competent to report a history of hearing problems, which is within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  However, his report of his subjective experience of hearing loss has not been consistent, rendering it of limited probative value, and he has not shown that he possesses the necessary clinical expertise to comment on complicated medical issues, such as the nature and etiology of his bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

By contrast, the July 2013 VA examiner, who is a licensed audiologist with over 24 years of experience, is qualified to provide an opinion as to the etiology of the Veteran's bilateral sensorineural hearing loss.  She opined that it was less likely than not that the current hearing loss was due to military service.  She explained that the Veteran had, on multiple occasions, reported the onset of hearing loss to be more than 20 years after military service.  She cited several medical articles demonstrating that hazardous noise exposure had an immediate effect on hearing, and was usually temporary at first, but did not have a delayed onset and was not progressive or cumulative.  Additionally, and most critically, the examiner reasoned that a comparison of the Veteran's audiograms from 1998 to those obtained in 2011, 2012, and the current 2013 examination findings showed a progressive loss of hearing bilaterally.  She stated that these findings were indicative of an underlying etiology other than noise exposure, given the progressive nature of the hearing loss after military service.  The examiner also cited a "landmark" study on military noise exposure, which had concluded that noise-induced hearing loss occurred immediately and that there was no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event.  

The VA examiner's opinion is highly probative because it is based on a careful review of the Veteran's file and is well-supported by a thorough, detailed rationale and discussion of the Veteran's particular factual circumstances.  The Veteran has not brought forth any persuasive evidence to contradict the VA examiner's opinion.  The Veteran has submitted several news articles that describe a correlation between exposure to gunfire and the development of hearing loss.  However, evidence that is speculative, general or inconclusive in nature is not sufficient to substantiate a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, treatise evidence generally is insufficient unless it is accompanied by a medical opinion that favorably applies the principles of the article to the specific facts of the claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  A medical article or treatise, standing alone, can provide support if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible argument for causality based upon objective facts rather than an unsubstantiated lay opinion.  Id. (citing Beausoleil v. Brown, 8 Vet. App. 459, 463   (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  However, the articles submitted by the Veteran are news and magazine articles, and are general in nature and not accompanied by an opinion by a medical professional.  As such, they are not sufficient to support the claim.  See id.   

Moreover, the record post-service shows a prolonged period without complaint or treatment for hearing loss, and that the Veteran submitted his initial application seeking service connection for hearing loss in May 1998, 42 years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).      

The July 2013 VA examiner determined that the Veteran's hearing loss was not related to service.  The Board finds that this VA medical opinion is the most probative evidence addressing the "nexus" requirement of the Veteran's claim, as it was rendered after a review of the Veteran's claims file and is supported by a thorough explanation.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

As a result of the foregoing, service connection for bilateral hearing loss is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

New and material evidence having been received; the claim for service connection for bilateral hearing loss is reopened. 

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


